DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 23 and 40 are objected to because of the following informalities:
In claims 23 and 40, ‘said plurality of capacitance signal into’ should read ‘said plurality of capacitance signals into’
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 27, and 33-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites ‘a step’ and is dependent back to claim 23 which recites ‘the steps’ thus making it unclear if the recitation in claim 24 is meant to refer to that in claim 23 or not.
Claim 24 recites the limitation "said display" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this appears to need to be ‘said visual display’.
Claim 27 recites ‘respective plurality of measurements locations’ but it is unclear what the term ‘respective’ is relative to.
Claim 27 recites ‘a coaxial electrode’ and is dependent back to claim 23 which recites ‘a plurality of coaxial electrodes’ thus making it unclear if the recitation in claim 27 refers to that of claim 23 or not.

Claim 33 recites the term ‘defined’ but it is unclear by who or what defines the pressure range.
Claim 34 recites the limitation "the tissue" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the first and second electrodes" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the one or more electrodes" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the first and second electrodes" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first electrode and the second electrode’.
Claim 38 recites the limitation "the first and second electrodes" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first electrode and the second electrode’.
Claim 39 recites the limitation "the maximum and minimum SEM values" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the maximum SEM value and the minimum SEM value’.
Claim 39 recites the limitation "said received SEM values" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 40 recites the limitation "said SEM values" in Line 13.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said plurality of SEM values’.

Claim 40 recites the limitation "said average SEM value" in Line 17.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said average.
Claim 41 recites the limitation "said received SEM values" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said plurality of SEM values’.
Claim 41 recites the limitation "said average SEM value" in Lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said average.
Claim 45 recites ‘respective plurality of measurements locations’ but it is unclear what the term ‘respective’ is relative to.
Claim 45 recites ‘a coaxial electrode’ and is dependent back to claim 40 which recites ‘a plurality of coaxial electrodes’ thus making it unclear if the recitation in claim 45 refers to that of claim 40 or not.
Claim 45 recites ‘a respective plurality of measurement locations’ and ‘a measurement location’ thus making it unclear if each recitation refers to the same element or not.
Claim 45 recites the limitation "said maximum and minimum SEM values" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said maximum SEM value and the minimum SEM value’.
Claim 51 recites the term ‘defined’ but it is unclear by who or what defines the pressure range.
Claim 52 recites the limitation "the tissue" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
52 recites the limitation "the first and second electrodes" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 53 recites the limitation "the one or more electrodes" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "the first and second electrodes" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the first electrode and the second electrode’.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-56 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10182740 and claims 1-11 of U.S. Patent No. 10178961 and 1-14 of U.S. Patent No. 10485447. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed to a system with electrodes/sensors to acquire SEM values and to compares the values to minimum and maximum values as indicators for tissue health.
Allowable Subject Matter
Claim 23 (and its respective dependents not rejected under 35 U.S.C. § 112) is allowable over the prior art.
Claims 24, 27, and 33-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 40-56 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791